 

EXHIBIT 10.1

 

 



EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of September 27,
2013, between Transgenomic, Inc., a Delaware corporation (“Employer”), and Paul
Kinnon, an individual (“Executive”). This Agreement shall become effective as of
September 30, 2013 (the “Effective Date”).

 

RECITAL

 

Employer desires to employ Executive, and Executive desires to be so employed by
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, Employer and Executive hereby agree as follows:

 

 

1. Term of Employment

(a) The term of Executive’s employment under this Agreement shall commence
effective as of the Effective Date and end on the one-year anniversary of the
Effective Date or such earlier date on which Executive’s employment is
terminated under Section 9 of this Agreement (as may be modified hereunder, the
“Expiration Date”); provided that, on the one-year anniversary and each
subsequent anniversary of the Effective Date, the then-current term shall
automatically be extended by successive one-year periods, unless Employer or
Executive provides the other with written notice at least three months prior to
the expiration of the then-current term that Employer or Executive wishes to
terminate the Agreement, in which case the term shall not be extended. If the
initial term or any subsequent extended term is extended, the Expiration Date
shall be the last day of any such extended period, or such earlier date on which
Executive’s employment is earlier terminated under Section 9 of this Agreement.
The initial term and any extensions shall be referred to herein as the “Term.”

 

(b) Nothing in this Agreement shall impose upon Employer any obligation to
retain Executive as an employee, and no such termination by Employer shall be
deemed a breach of this Agreement. In addition, nothing in this Agreement shall
restrict Executive from terminating his employment with Employer, and no such
termination by Executive shall be deemed a breach of this Agreement.

 

(c) The provisions of Sections 8 and 10 of this Agreement, and this Section
1(c), shall survive the expiration or earlier termination of this Agreement.

 

2. Compensation

(a) In General. In full consideration for all rights and services provided by
Executive under this Agreement, Executive shall receive the compensation set
forth in this Section 2.

 

(b) Base Salary. Commencing on the Effective Date, Executive shall receive an
annual base salary (as adjusted, “Base Salary”) of $350,000. Base Salary
payments shall be made in accordance with Employer’s then prevailing payroll
policy. Executive’s Base Salary shall be reviewed by the compensation committee
of the Board of Directors of Employer (the “Compensation Committee”) for an
increase on at least an annual basis and may be adjusted at any time if the
Compensation Committee, in its sole and absolute discretion, elects to do so,
but any Base Salary decreases must either be with Executive’s written
permission, or be part of an across-the-board reduction that affects all senior
executives of Employer by the same percentage. Executive will not earn any Base
Salary during any period of time for which he is not performing active service
for Employer, other than during permitted paid vacations and holidays pursuant
to Section 7 of this Agreement, to the extent that similarly situated executive
employees are not paid for such non-performance of services by Employer.

 

Page 1

 



(c) Annual Bonus. In addition to the Base Salary, starting January 1, 2014,
Executive shall be eligible to receive an annual bonus based on his performance
in conjunction with specific mutually agreed goals and objectives and formulas
determined by the Compensation Committee in its sole discretion prior to, or
within the first fiscal quarter of, each calendar year; provided that the target
bonus for any year, starting January 1, 2014, shall not be less than 40% of Base
Salary. Bonuses, if any, will be payable at such time or times during or
following each calendar year as shall be determined by the Compensation
Committee in its sole discretion.

 

(d) Equity Awards.

 

(i)Executive shall be entitled to the following equity awards, which awards
shall be granted under and pursuant to the terms of Employer’s 2006 Equity
Incentive Plan (the “Plan”) and the Employer’s standard forms of equity award
agreements adopted by the Compensation Committee for use thereunder:

 

a. A stock option (the “Option”) to purchase 2,150,000 shares of common stock of
Employer (the “Common Stock”), which Option shall be granted on the fifth (5th)
business day immediately following the date of this Agreement (the “Grant
Date”). One-third of the shares of Common Stock subject to the Option shall vest
on the one-year anniversary of the Grant Date and the remaining shares shall
vest in 24 substantially equal installments each month thereafter, subject to
Executive’s continued employment with Employer on each such anniversary date;
provided that if Employer terminates Executive’s employment without Cause (as
defined below) or Executive terminates his employment for Good Reason (as
defined below) prior to the one-year anniversary of the Grant Date, a total of
one-third of the shares of Common Stock subject to the Option shall be deemed
automatically vested. The Option shall be granted at an exercise price equal to
the fair market value of one share of the Common Stock, as determined in
accordance with the Plan (the “Exercise Price”).

 

Page 2

 



b. A stock appreciation right (the “SAR”) with respect to 1,000,000 shares of
Common Stock, which SAR shall be granted on the Grant Date. The SAR shall vest
at a rate of 34% on the one-year anniversary of the Grant Date, with ratable
monthly vesting of the remaining amount over the remaining 24 months, in each
case subject to Executive’s continued employment with Employer on each such
anniversary date; provided that if Employer terminates Executive’s employment
without Cause or Executive terminates his employment for Good Reason prior to
the one-year anniversary of the Grant Date, a total of 34% of the SAR shall be
deemed automatically vested. The SAR shall be granted at the Exercise Price and
shall be settled in accordance with the terms of the stock appreciation rights
agreement governing the SAR.

 

(ii)Notwithstanding anything herein to the contrary, the vesting of the Option,
the SAR and any future equity award granted by Employer to Executive shall
accelerate in full and become fully vested upon a Change in Control (as defined
in the Plan).

 

(e) Clawback Provision. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with Employer which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by Employer pursuant to any such law, government regulation or stock
exchange listing requirement).

 

(f) Indemnification. Employer agrees to indemnify and hold Executive harmless to
the degree, and subject to the conditions, set forth in Employer’s Certificate
of Incorporation and Bylaws, and applicable Delaware law.

 

3. Title

Executive is being employed under this Agreement in the position of Chief
Executive Officer, reporting directly to the Board of Directors of Employer (the
“Board”) through its Chairman. As of the Effective Date or as soon thereafter as
is reasonably practical, Executive will be appointed to the Board. For as long
as Executive is serving as Employer’s Chief Executive Officer, Employer will
nominate Executive for election to the Board; provided that Employer shall have
no obligation to maintain Executive’s position on the Board, and Executive
irrevocably appoints Employer and any of its executive officers to execute and
deliver a resignation of such positions on Executive’s behalf at the end of the
Term (or at the time Executive ceases to hold the position of Chief Executive
Officer). Executive shall initially be based in Solana Beach, California, except
for required travel on Employer’s business.

 

4. Duties

Executive shall have such duties and authority as may be assigned to him by the
Board to the extent that such duties and authority are commensurate with
Executive’s position. Executive shall personally and diligently perform, on a
full-time and exclusive basis, such services as Employer or any of its related
or affiliated entities or divisions may reasonably require. Executive will at
all times perform all of the duties and obligations required by him under this
Agreement in a loyal and conscientious manner and to the best of his ability and
experience. Executive will be permitted to manage personal investments and to
participate in civic, charitable, educational, and professional activities, to
the extent that such activities do not compete with Employer or its affiliates
and do not interfere with the performance of Executive’s job duties to Employer.

 

Page 3

 



5. Expenses

To the extent Executive incurs necessary, reasonable, actual and documented
travel and business expenses in the course of his employment, Executive shall be
reimbursed for such expenses, subject to Employer’s then-current policies
regarding reimbursement of such travel and business expenses, but in any event
such reimbursement shall be paid by March 15 of the year following the calendar
year to which the expenses relate. Specifically, Employer will reimburse
Executive for reasonable travel expenses associated with commuting on a weekly
basis from Solana Beach, California to Omaha, Nebraska and New Haven,
Connecticut. Reimbursable expenses include reasonable round-trip economy
airfare, transportation to and from the airport, and hotel expenses, in amounts
to be agreed upon between Executive and Employer.

 

6. Other Benefits

Executive shall be entitled to those benefits which are standard for senior
executives of Employer, in each such case, subject to the terms and conditions
of such plans, policies, and procedures. Executive expressly agrees and
acknowledges that after the expiration of the Term, he is entitled to no
additional benefits, except as specifically provided in this Agreement and
except as specifically provided under the benefit plans referred to above and
those benefit plans in which Executive subsequently may become a participant,
and subject in each case to the terms and conditions of each such plan.

 

7. Vacation and Paid Holidays

Executive shall participate in the vacation benefit according to Employer’s
vacation policy applicable to senior executives.

 

8. Protection of Employer’s Interests

(a) Duty of Loyalty. During the Term, Executive will owe a duty of loyalty to
Employer, which includes, but is not limited to, not competing in any manner,
whether directly or indirectly, as a principal, employee, agent, owner, or
otherwise, with Employer, or any affiliate of Employer, except that the
foregoing will not prevent Executive from passive investment in, at any time,
less than four percent (4%) of the outstanding capital stock of any company
whose stock is publicly traded.

 

(b) Policy Compliance. Executive confirms that he has read, understands, and
will comply with Employer’s written policies, as amended or restated from time
to time.

 

Page 4

 



(c) Property of Employer. All rights worldwide with respect to any and all
intellectual or other property of any nature produced, created, or suggested by
Executive during the Term or resulting from Executive’s services which
(i) relate in any manner at the time of conception or reduction to practice to
the actual or demonstrably anticipated business of Employer, (ii) result from,
or are suggested by, any task assigned to Executive or any work performed by
Executive on behalf of Employer, or (iii) are based on any property owned or
idea conceived by Employer, shall be deemed to be a work made for hire, and
shall be the sole and exclusive property of Employer. Executive agrees to
execute, acknowledge, and deliver to Employer, at Employer’s request, such
further documents, including copyright and patent assignments, as Employer finds
appropriate to evidence Employer’s rights in such property. Executive’s
agreement to assign to Employer any of Executive’s rights as set forth in this
Section 8(c) shall not apply to any invention that qualifies fully under the
provisions of California Labor Code Section 2870, where no equipment, supplies,
facility, or trade secret information of Employer were used and such invention
was developed entirely upon Executive’s own time, and such invention does not
relate to Employer’s business, and such invention does not result from any work
performed by Executive for Employer.

 

(d) Confidentiality. No confidential or proprietary information of Employer or
any affiliate of Employer shall be used by Executive or disclosed or made
available by Executive to any person except as required in the course of
Executive’s employment, and upon the termination of Executive’s employment (or
at any time on Employer’s request), Executive shall return to Employer all such
information that exists, whether in electronic, written, or other form (and all
copies thereof) under Executive’s control. Without limiting the generality of
the foregoing, Executive acknowledges signing and delivering to Employer the
Employee Confidentiality Agreement as of the Effective Date (the
“Confidentiality Agreement”) and Executive agrees that all terms and conditions
contained in such agreement, and all of Executive’s obligations and commitments
provided for in such agreement, shall be deemed, and hereby are, incorporated
into this Agreement as if set forth in full herein. Executive also acknowledges
that upon termination of his employment for any reason whatsoever (or at any
time on Employer’s request), he will promptly deliver to Employer, or surrender
to Employer’s representative, all property of Employer and its affiliates,
including without limitation, all documents and other materials (and all copies
thereof) relating to Employer’s and its affiliate’s business, all identification
and access cards, all contact lists and third party business cards however and
wherever preserved, and any equipment provided by Employer or its affiliates,
including computers, telephones, personal digital assistants, memory cards, and
similar devices which Executive possesses or has in his custody or under his
control.

 

(e) Covenant Not to Compete or Solicit. During the Term, Executive shall not,
either alone or jointly, with or on behalf of others, directly or indirectly,
whether as principal, partner, agent, shareholder, director, employee,
consultant or otherwise: (a) offer employment to, or directly or indirectly
solicit the employment or engagement of, or otherwise entice away from the
employment of Employer or any affiliated entity, either for Executive’s own
account or for any other person, firm or company, any person who was employed by
Employer or any of its affiliates during the Term, whether or not such person
would commit any breach of a contract by reason of his or her leaving the
service of Employer or its affiliates; (b) directly or indirectly solicit,
induce or entice any client, customer, contractor, licensor, agent, partner or
other business relationship of Employer or its affiliates to terminate,
discontinue, renegotiate or otherwise cease or modify its relationship with
Employer or its affiliates; or (c) engage in any competitive activity with
Employer. For a period of (i) six months following Executive’s termination of
employment by Employer without Cause or by Executive for Good Reason, and (ii)
one year following Executive’s termination of employment for any other reason
whatsoever, Executive shall not, either alone or jointly, with or on behalf of
others, directly or indirectly, whether as principal, partner, agent,
shareholder, director, employee, consultant or otherwise offer employment to, or
directly or indirectly solicit the employment or engagement of, or otherwise
entice away from the employment of Employer or its affiliates, either for
Executive’s account or for any other person, firm or company, any person who was
employed by Employer or its affiliates within the then preceding six months,
whether or not such person would commit any breach of a contract by reason of
his or her leaving the service of Employer or its affiliates. Executive
expressly acknowledges and agrees that the restrictions contained in this
Section 8(e) are reasonably tailored to protect Employer’s and its affiliate’s
confidential information and trade secrets, and are reasonable in all
circumstances in scope, duration and all other respects. It is expressly agreed
by the parties that if for any reason whatsoever, any one or more of such
restrictions shall (either taken by itself or themselves together) be adjudged
to go beyond what is legally permissible for the protection of the legitimate
interests of Employer and its affiliates, that the prohibitions shall be in
effect and upheld to the fullest extent permissible under applicable laws.

 

Page 5

 



(f) No Disparagement. Executive agrees and represents that he will not defame or
disparage Employer either orally or in writing. Employer agrees and represents
that it will instruct its employees not to defame or disparage Executive either
orally or in writing. Executive further agrees to refrain from directly or
indirectly engaging in publicity, including written, oral and electronic
communication of any kind, or any other activity which reflects negatively or
adversely upon Employer, its business, its actions or its officers, directors or
employees, whether or not Executive believes the content of the publicity to be
true or whether or not it is, in fact, true. The restrictions in this Section
8(f) do not apply to truthful testimony compelled by applicable law or legal
process or to truthful information that either party or their representatives
provides to any governmental agency.

 

9. Termination

(a) Right to Terminate; Accrued Benefits. Executive is an employee at-will, and
Executive’s employment may be terminated at any time and for any reason, or for
no reason, by either Executive or Employer. In all cases of termination
(including expiration of the Term), except as expressly set forth in the
remainder of this Section 9, Employer shall be obligated only to provide
Executive with (1) the earned but unpaid Base Salary through the date of
Executive’s termination; (2) any accrued but unused vacation time; (3) any
benefits not including the Severance Benefits, as defined in Section 9(f) of
this Agreement, which have accrued to Executive prior to termination; (4)
reimbursement of approved expenses due to Executive pursuant to Section 5 of
this Agreement; and (5) if Executive’s employment is terminated after completion
of a calendar year on account of death under Section 9(e) of this Agreement, or
is terminated by Employer on account of Disability pursuant to Section 9(d) of
this Agreement or without Cause pursuant to Section 9(f) of this Agreement, or
is terminated by Executive for Good Reason pursuant to Section 9(f) of this
Agreement, (A) any Annual Bonus for the prior calendar year earned but not yet
paid; and (B) an Annual Bonus for the year in which Executive’s termination of
employment occurs, which shall be payable solely if and when annual bonuses are
paid to other employees of Employer, prorated from the commencement of such year
through the effective date of the termination of Executive’s employment
(collectively, the “Accrued Benefits”).

 

Page 6

 



(b) Resignation. At any time during the Term, Executive may resign upon not less
than thirty (30) days prior written notice to Employer. Upon receipt of
Executive’s notice of resignation, Employer may terminate Executive’s employment
prior to the date stated in such notice and such termination will be treated as
a resignation by Executive for all purposes of this Agreement. In the event of
Executive’s resignation, or termination by Employer following receipt of
Executive’s notice of resignation, Executive will receive only the Accrued
Benefits.

 

(c) By Employer for Cause. At any time during the Term, Employer may terminate
Executive’s employment and this Agreement for “Cause,” which shall mean that
Executive (i) engaged in willful, reckless or gross misconduct, (ii) materially
breached this Agreement or any other agreement between him and Employer, (iii)
committed, was convicted of, or pled no contest to a felony or crime involving
dishonesty or moral turpitude, (iv) breached his duty of loyalty, (v) willfully
or negligently violated Employer’s material policies, or (vi) willfully or
negligently failed to follow any lawful written directive of Employer that is
not inconsistent with this Agreement; provided that, with respect to Executive’s
negligent violation under clause (v) above and negligent failure under clause
(vi) above , Executive shall have 20 days to cure such violation or failure if
Employer’s Board of Directors determines that such violation or failure is
capable of being cured. If Executive’s employment ends for any reason other than
termination by Employer for Cause, at a time when Employer had Cause to
terminate Executive (or would have had Cause if it then knew all relevant
facts), Executive’s termination shall be treated as a discharge by Employer for
Cause. If Executive’s employment is terminated for Cause, Employer shall be
obligated to provide Executive only with the Accrued Benefits.

 

(d) By Employer for Disability. At any time during the Term, Employer may
terminate Executive’s employment and this Agreement on account of Executive’s
Disability, except as prohibited by applicable law. “Disability” shall mean that
Executive is unable to perform any of the essential duties of his position by
reason of any medically determinable physical or mental impairment. If
Executive’s employment is terminated for Disability, Employer shall be obligated
to provide Executive only with the Accrued Benefits.

 

(e) Termination on Death. In the event of Executive’s death during the Term,
this Agreement and Executive’s employment shall terminate as of the date of
Executive’s death, and Employer shall be obligated to provide Executive’s heirs,
successors, legal representatives, or estate only the Accrued Benefits. Nothing
in this Agreement shall limit any payments Executive’s widow, beneficiaries, or
estate may be entitled to receive pursuant to any pension or employee benefit
plan or life insurance policy maintained by Employer.

 

Page 7

 



(f) By Employer without Cause (Other Than on Account of Disability); By
Executive for Good Reason. Employer may terminate Executive’s employment and
this Agreement at any time without Cause, and such termination shall not be
deemed a breach by Employer of any term of this Agreement or any other duty or
obligation, expressed or implied, which Employer may owe to Executive pursuant
to any principle or provision of law. Subject to the remaining terms of this
Section 9(f), Executive may terminate his employment and this Agreement at any
time for Good Reason, and such termination shall not be deemed a breach by
Executive of any term of this Agreement or any other duty or obligation,
expressed or implied, which Executive may owe to Employer pursuant to any
principle or provision of law. In the event of termination by Employer other
than for Cause, or by Executive for Good Reason, in either case during the Term,
this Agreement and Executive’s employment shall terminate as of the date
specified in the termination notice (subject to the limitations provided in this
section 9(f)), and Employer shall be obligated to provide Executive with only
the Accrued Benefits and “Severance Benefits,” defined as 12 months of
Executive’s then-current Base Salary in the form of salary continuation payable
according to Employer’s then-current payroll schedule, commencing on the next
payroll date following the 65th day of such a termination and each payment of
which shall be considered a separate “payment” for purposes of Section 409A of
the Internal Revenue Code and the regulations thereunder (“Section 409A”).
Notwithstanding the foregoing, no portion of the Severance Benefits shall be
payable unless, within 65 days following Executive’s termination of employment,
Executive signs a severance agreement and general release in substantially the
form attached hereto as Exhibit A, with such changes therein or additions
thereto as needed under then applicable law to give effect to its intent and
purposes and ensure its enforceability. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without the
express written consent of the Executive, provided that (i) Executive gives
Employer written notice of such event within 30 days of the initial existence of
such event, (ii) such event is not corrected in all material respects by
Employer within 90 days following written notification by Executive to Employer
of the occurrence of such event, and (iii) Executive terminates his employment
with Employer within five days following such 90-day remedy period: Employer
(W) assigns to Executive duties (including titles and reporting relationships)
inconsistent in any material respect with the Executive’s duties or
responsibilities as contemplated by this Agreement; (X) materially breaches this
Agreement or any other agreement between Employer and Executive; (Y) requires
Executive to relocate to any jurisdiction other than Omaha, Nebraska (or
Employer’s principal place of business, if other than Omaha, Nebraska); or (Z)
requires that Executive’s one-way commute increase by more than 50 miles from
Solana Beach, California.

 

(g) Termination of Obligations and Severance Payments. In the event of
termination of Executive’s employment and this Agreement, all obligations of
Employer to Executive under this Agreement shall immediately terminate except as
provided in this Section 9 and Sections 2(e), 10(k), and 10(t).

 

(h) Breach of Post-Termination Obligations. In the event that Executive breaches
any of his obligations under Section 8 of this Agreement, Employer may suspend
payment of any Severance Benefits, to the extent not prohibited by law;
provided, however, that if it is subsequently determined by a court of competent
jurisdiction or binding arbitration that Executive did not breach such
obligation (for the sake of clarity, this provision does not create an
independent right to seek such a determination from a court), all suspended
Severance Benefits shall be immediately paid to Executive.

 

Page 8

 



10. General Provisions

(a) Entire Agreement. This Agreement, together with the Confidentiality
Agreement, supersedes all prior or contemporaneous agreements and statements,
whether written or oral, concerning the terms of Executive’s employment with
Employer, and no amendment or modification of these agreements shall be binding
unless it is set forth in a writing signed by both Employer and Executive. To
the extent that this Agreement conflicts with any of Employer’s policies,
procedures, rules, or regulations, this Agreement shall supersede the other
policies, procedures, rules, or regulations. Employer and Executive specifically
agree that this Agreement supersedes any and all agreements or arrangements
between Employer and Executive, including, but not limited to, that certain
Consulting Agreement between Employer and Executive, dated February 20, 2013, as
amended (the “Consulting Agreement”); provided, however, that nothing in this
Agreement shall diminish Executive’s right to any payments owed to him under
Sections 4(a) or 4(b) of the Consulting Agreement, with respect to time periods
ending prior to the Effective Date. Notwithstanding anything herein to the
contrary, the stock option grant to purchase 150,000 shares of Common Stock
contemplated under the Consulting Agreement shall be deemed rescinded by the
Company, terminated and of no further force or effect. For the avoidance of
doubt, Employer and Executive hereby agree that any notification requirement
with respect to the termination of the Consulting Agreement has been satisfied.

 

(b) Assignment. Employer may assign this Agreement, or all or any part of its
rights under this Agreement, to any entity which succeeds to all or
substantially all of Employer’s stock or assets (whether by merger, acquisition,
consolidation, reorganization, or otherwise), which entity expressly assumes and
agrees to be bound by this Agreement, after which Transgenomic, Inc. shall have
no remaining liability under this Agreement and all references to Employer shall
instead be deemed to refer to such assignee, and this Agreement shall inure to
the benefit of such assignee. Employer may also assign this Agreement to a
subsidiary, but such assignment shall have no effect upon Executive’s rights or
Employer’s liability to Executive hereunder in the event that such subsidiary
breaches the terms of this Agreement.

 

(c) No Conflict with Prior Agreements; Covenant. Executive represents to
Employer that neither Executive’s commencement of employment under this
Agreement nor the performance of Executive’s duties under this Agreement
conflicts or will conflict with any contractual or legal commitment on
Executive’s part to any third party, nor does it or will it violate or interfere
with any rights of any third party. Executive covenants to Employer that
Executive will not enter into any agreement that conflicts with any contractual
or legal commitment of Executive to the Employer pursuant to this Agreement.

 

(d) Successors.

 

(i)This Agreement is personal to Executive and without the prior written consent
of Employer shall not be assignable by Executive. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

 

(ii)Subject to Section 10(b) of this Agreement, this Agreement shall inure to
the benefit of and be binding upon Employer and its successors and assigns,
including any successor by reason of merger, sale of all or substantially all of
the assets of Employer, or by operation of law.

 

Page 9

 

 



(e) No Broker. Executive has given no indication, representation, or commitment
of any nature to any broker, finder, agent, or other third party to the effect
that any fees or commissions of any nature are, or under any circumstances might
be, payable by Employer or any of its affiliates in connection with Executive’s
employment under this Agreement.

 

(f) Waiver. No waiver by either party of any breach by the other party of any
provision or condition of this Agreement shall be deemed a waiver of any similar
or dissimilar provision or condition at the same or any prior or subsequent
time.

 

(g) Prevailing Law. Nothing contained in this Agreement shall be construed so as
to require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any present or future
statute, law, ordinance or regulation, the latter shall prevail; but in such
event, the provision of this Agreement affected shall be curtailed and limited
only to the extent necessary to bring it within legal requirements.

 

(h) Expiration. This Agreement does not constitute a commitment of Executive or
Employer with regard to Executive’s employment, express or implied, other than
to the extent expressly provided for herein. Upon expiration of the term of this
Agreement, it is the contemplation of both parties that Executive’s employment
with Employer shall cease, and that neither Employer nor Executive shall have
any obligation to the other with respect to Executive’s continued employment,
except as otherwise expressly provided in this Agreement.

 

(i) Choice of Law. The corporate law of the State of Delaware will govern all
questions concerning the relative rights of Employer and its stockholders. All
other questions concerning the construction, validity, and interpretation of
this Agreement shall be governed by the internal laws of the State of Nebraska.

 

(j) Immigration. In accordance with the Immigration Reform and Control Act of
1986, employment under this Agreement is conditioned upon satisfactory proof of
Executive’s identity and legal ability to work in the United States.

 

(k) Arbitration. All disputes relating to Executive’s employment (or its
termination), including disputes relating to this Section and this Agreement,
shall be resolved by final and binding arbitration in accordance with this
Section. The arbitration will be conducted by an impartial arbitrator
experienced in employment law and who is either a retired judge or who is
currently licensed to practice law, selected from the JAMS panel of arbitrators
in accordance with JAMS then current employment arbitration rules (except as
otherwise provided in this Section). Executive understands that Employer and
Executive are waiving the right to institute a court action, except for requests
for injunctive relief pending arbitration, and understands that Employer and
Executive are giving up any right to a jury trial. The arbitrator’s award and
opinion shall be in writing and in the form typically rendered in labor and
employment arbitrations.

 

Prior to a final arbitral decision, Executive and Employer shall each pay
one-half of the costs and expenses of such arbitration and each shall separately
pay the fees and expenses of their respective legal counsel. Ultimately, the
arbitrator shall award attorneys’ fees and costs to the prevailing party, unless
prohibited by applicable law. This arbitration obligation shall not prohibit
Employer or Executive from filing a claim with an administrative agency (e.g.,
the EEOC), nor does it apply to claims for Workers’ Compensation or unemployment
benefits, or claims for benefits under an employee welfare or pension plan that
specifies a different dispute resolution procedure. The arbitration shall take
place in Omaha, Nebraska, unless Employer and Executive agree otherwise.

 

Page 10

 



(l) Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under existing or future laws effective during the
Term, such provisions shall be fully severable, the Agreement shall be construed
and enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal and enforceable.

 

(m) Legal Counsel. Executive acknowledges that he has been given the opportunity
to consult with legal counsel or any other advisor of his own choosing regarding
this Agreement. Executive understands and agrees that Employer’s in-house
attorneys, or any other attorney retained by Employer, or any member of
management who has discussed any term or condition of this Agreement with him or
with Executive, is only acting on behalf of Employer and not on Executive’s
behalf.

 

(n) Right to Negotiate. Executive hereby acknowledges that he has been given the
opportunity to participate in the negotiation of the terms of this Agreement.
Executive acknowledges and confirms that he has read this Agreement and fully
understands its terms and contents.

 

(o) Injunctive Relief. In the event of a breach of, or threatened breach of, the
provisions of this Agreement regarding the exclusivity of Executive’s services
and the provisions of Sections 8 and 10 of this Agreement, Executive agrees that
any remedy of law would be inadequate. Accordingly, Executive agrees that
Employer is entitled to seek injunctive relief for such breaches or threatened
breaches. The injunctive relief provided for in this Section 10(o) is in
addition to, and is not in limitation of, any and all other remedies at law or
in equity otherwise available to the applicable party. The parties agree to
waive the requirement of posting a bond or other security in connection with a
court or arbitrator’s issuance of an injunction.

 

(p) Remedies Cumulative. The remedies in this Agreement are not exclusive, and
the parties shall have the right to pursue any other legal or equitable remedies
to enforce the terms of this Agreement.

 

(q) Headings. The headings set forth herein are included solely for the purpose
of identification and shall not be used for the purpose of construing the
meaning of the provisions of this Agreement.



Page 11

 

 

(r) Section 409A. If any amounts that become due under Section 9 of this
Agreement constitute “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until Executive incurs
a “separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h). If, at the time of Executive’s separation from service, Executive
is a “specified employee” (under Internal Revenue Code Section 409A), any
benefits as to which Section 409A penalties could be assessed that become
payable to Executive on account of his “separation from service” (including any
amounts payable pursuant to the preceding sentence) will not be paid until after
six months and one day after Executive’s separation from service (the “409A
Suspension Period”). Within 14 calendar days after the end of the 409A
Suspension Period, Executive shall be paid a lump sum payment in cash equal to
any payments delayed because of the preceding sentence, together with interest
on them for the period of delay at a rate not less than the average prime
interest rate published in the Wall Street Journal on any day chosen by Employer
during that period. Thereafter, Executive shall receive any remaining benefits
as if there had not been an earlier delay.

 

(s) Section 280G. In the event that any payment or benefit received or to be
received by Executive pursuant to this Agreement or under any other agreement,
contract, award, arrangement, etc. (collectively, “Payments”) would result in a
“parachute payment” as described in Section 280G of the Internal Revenue Code of
1986, as amended (or any successor provision), notwithstanding the other
provisions of this Agreement, or any other agreement, contract, award,
arrangement, etc., such Payments shall not, in the aggregate, exceed the maximum
amount that may be paid to Executive without triggering golden parachute
penalties under Section 280G and related provisions of the Internal Revenue
Code, as determined in good faith by Employer’s independent auditors. If any
benefits must be cut back to avoid triggering such penalties, they shall be cut
back in the following order:  First a pro rata reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (i) equity-based compensation subject to Section 409A of the
Code as deferred compensation and (ii) equity-based compensation not subject to
Section 409A of the Code.  Reduction in either cash payments or equity
compensation benefits shall be made pro rata between and among benefits which
are subject to Section 409A of the Code and benefits which are exempt from
Section 409A of the Code.  If an amount in excess of the limit set forth in this
Section 10(s) is paid to Executive, Executive shall repay the excess amount to
Employer on demand, with interest at the rate provided for in Internal Revenue
Code Section 1274(b)(2)(B) (or any successor provision). Employer and Executive
agree to cooperate with each other in connection with any administrative or
judicial proceedings concerning the existence or amount of golden parachute
penalties. The foregoing reduction, however, shall only apply if it increases
the net amount Executive would realize from Payments, after payment of income
and excise taxes on such Payments.

 

(t) Survivability. The provisions of this Agreement shall survive the
termination or expiration of this Agreement and of Executive’s employment for
any reason, to the extent required to enable the parties to enforce their
respective rights hereunder.

 

Page 12

 



(u) Deductions from Salary, Bonus and Benefits. Employer may withhold from any
Base Salary, Annual Bonus, equity or other benefits payable to Executive all
federal, state, local, and other taxes and other amounts as permitted or
required pursuant to law, rule, or regulation.

 

11. Notices

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows: 

 

 To Employer: Transgenomic, Inc. 12325 Emmet Street
Omaha, NE 68164

Attention: Chairman of the Board

Telephone: (402) 452-5400

Telecopy: (402) 452-5447

 

 



 To Executive:

Paul Kinnon

___________________________

___________________________





 

Either party may, by written notice, designate a different address for giving of
notices. The date of mailing of any such notices shall be deemed to be the date
on which such notice is given. 

 

 

ACCEPTED AND AGREED TO:

 

 



Employer   Executive Transgenomic, Inc.     By: /s/ Rodney S. Markin, M.D.,
Ph.D.   /s/ Paul Kinnon   Rodney S. Markin, M.D., Ph.D.   Paul Kinnon      






Page 13

 

 

Exhibit A

 

Form of Severance Agreement and General Release

 

 

 

 

 

 

 



Page 14

